Citation Nr: 1415400	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-16 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to December 12, 2011 and 70 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, granted service connection for PTSD and assigned an initial 30 percent evaluation effective March 9, 2007.  

In November 2011, the Board remanded the case for additional action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's PTSD most nearly approximates deficiencies in most areas of work, school, family relationships, thinking, judgment and mood without total occupational and social impairment throughout the entire claims period.


CONCLUSION OF LAW

The criteria for an initial 70 percent disability rating, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD was awarded in the February 2008 rating decision on appeal.  An initial 30 percent evaluation was assigned effective March 9, 2007.  In an April 2008 rating decision, an increased 50 percent evaluation was granted also effective March 9, 2007.  The current 70 percent evaluation was awarded in a July 2012 rating decision effective December 12, 2011.  Thus, the Veteran's PTSD is currently rated as 50 percent disabling prior to December 12, 2011 and 70 percent disabling thereafter.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's PTSD is currently rated under Diagnostic Code 9411 and the General Rating Formula for Mental Disorders.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

After review of the evidence, the Board finds that an initial 70 percent evaluation is warranted for the service-connected PTSD throughout the claims period.  With respect to the schedular criteria, the Veteran has endorsed several of the specific symptoms associated with a 70 percent rating.  Treatment records from the Minneapolis VA Medical Center (VAMC) and VA examinations in February 2008 and December 2011 document depression affecting the ability to function independently, impaired impulse control, difficulty in adapting to stressful situation, and an inability to establish and maintain effective relationships.  The Veteran's VA psychologist also consistently noted PTSD symptoms of intrusive thoughts, hypervigilance, nightmares and sleep impairment, poor concentration, a depressed mood, irritability, and impairment to insight and judgment.  The Veteran further endorsed daily passive suicidal ideation at the December 2011 VA examination.  The December 2011 VA examiner specifically found that the Veteran met the criteria for an increased 70 percent rating, as he manifested occupational and social impairment with deficiencies in the areas of family relations, work, mood, and school.   

The Veteran's Global Assessment of Functioning (GAF) scores have also established the presence of severe PTSD symptoms associated with an initial 70 percent rating.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2013)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The Veteran's GAF scores have ranged from 65, consistent with mild symptoms, to 45, consistent with serious symptoms.  Id.  The Board notes that the GAF scores assigned while the Veteran received VA treatment from February 2007 to January 2010 were in the 54-56 range, associated with moderate symptoms.  Despite the assignment of a GAF score of 65 during an initial VA mental health evaluation in February 2007, the VA psychiatrist noted the Veteran had severe issues.  With consideration of the Veteran's overall symptom presentation, the Board finds that the Veteran's assigned GAF scores indicate impairment in most areas and a 70 percent evaluation.

The Veteran has also endorsed severe occupational and social impairment due to PTSD throughout the claims period.  He worked full time at the Minnesota Department of Transportation until September 2007 when he retired following hip replacement surgery.  The Veteran reported having poor relationships with his coworkers and expressed anger and hostility towards them in March 2007.  His social functioning is even more impaired due to PTSD.  The Veteran has never had a close relationship with anyone other than his wife, daughter, and sister, and used social isolation as a strategy to reduce his irritability and anxiety.  Furthermore, his relationship with his wife was strained throughout the entire claims period and was consistently on the verge of divorce.  The Veteran's hobbies were limited to working on small engines and reading.  Therefore, it is clear that the Veteran's PTSD has caused some occupational impairment and severe social impairment throughout the entire claims period.  

The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  As discussed above, VAMC treatment records and VA examination reports clearly document impairment to work relationships and social functioning.  Additionally, the Veteran manifests a chronic depressed mood and deficiencies with thinking due to intrusive thoughts and poor concentration.  Impaired judgment was also noted during examinations in March 2007 and December 2011.  Thus, the Veteran's PTSD most nearly approximates the criteria associated with an initial 70 percent evaluation. 

The Board has also considered whether a total schedular rating is appropriate for the Veteran's PTSD, but finds that the service-connected disability has not most nearly approximated the criteria for a 100 percent rating.  A 100 percent rating is warranted if the service-connected PTSD causes total occupational and social impairment, regardless of whether the Veteran has some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  In this case, the Veteran has clearly not demonstrated total occupational and social impairment.  Although the Veteran has not worked since 2007, the December 2011 VA examiner specifically found that the Veteran was capable of part-time employment with a flexible schedule and few social demands.  The Veteran's retirement was also precipitated by a combination of his physical disabilities and PTSD.  Furthermore, despite the strain in the relationship with his wife, they have remained married for over 40 years and the Veteran is close to his daughter and sister.  His occupational and social impairment is therefore not total.  The preponderance of the evidence is against a finding that the severity of the Veteran's symptoms are contemplated by a 100 percent rating as his PTSD has not approximated total occupational or social impairment at any time during the claims period.  38 C.F.R. §§ 4.7, 4.21. 

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim for a total schedular rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.
In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  His PTSD manifests severe occupational and social impairment along with a chronically depressed mood, irritability, and anxiety.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has initiated an appeal regarding the initial disability evaluation assigned following an award of service connection.  The claim for service connection for the disability on appeal is now substantiated and the filing of a notice of disagreement (NOD) as to the February 2008 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The April 2008 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formula for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  Additionally, the Veteran was provided proper VA examinations in February 2008 and December 2011 to determine the severity of his PTSD.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial 70 percent rating, but not higher, for PTSD is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


